EXHIBIT 10.2



AMENDMENT #7 TO AMENDED AND RESTATED BUSINESS FINANCING AGREEMENT


This Amendment #7 to Amended and Restated Business Financing Agreement
(“Amendment”) is entered into on January 15, 2019, by and among ePlus
Technology, inc. (”Technology”) and ePlus Technology Services, inc. (“Services”;
and together with Technology, each sometimes referred to as a “Dealer,” and
sometimes referred to collectively, jointly and severally, as “Dealer”) and
Wells Fargo Commercial Distribution Finance, LLC (“CDF”) and is to that certain
Amended and Restated Business Financing Agreement dated July 23, 2012, by and
between Dealer and CDF (as the same has been amended by that certain Amendment
#1 to Amended and Restated Business Financing Agreement dated July 31, 2014,
that certain Amendment #2 to Amended and Restated Business Financing Agreement
dated July 24, 2015, that certain Amendment #3 to Amended and Restated Business
Financing Agreement dated October 20, 2015, that certain Amendment #4 to Amended
and Restated Business Financing Agreement dated July 28, 2016, and that certain
Amendment #5 to Amended and Restated Business Financing Agreement dated July 27,
2017 and that certain Amendment #6 to Amended and Restated Business Financing
Agreement dated February 15, 2018 and as further amended, restated, amended and
restated, modified, extended, renewed, substituted, and/or supplemented, the
“Agreement”). All terms which are not defined herein shall have the same meaning
in this Amendment as in the Agreement.


WHEREAS, CDF and Dealer desire to amend the terms of the Agreement.


NOW THEREFORE, in consideration of the premises and of the mutual promises
contained herein and in the Agreement, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:


1.
Section 2.1 of the Agreement is hereby deleted in its entirety and replaced with
the following:



“2.1 Accounts Receivable Facility. Subject to the terms of this Agreement, CDF
agrees to provide to Dealer an Accounts Receivable Facility of Fifty Million
Dollars ($50,000,000.00) (the “Accounts Receivable Facility Limit”); provided,
however, that at no time will (i) the Aggregate Accounts Receivable Outstandings
exceed the Accounts Receivable Facility Limit or (ii) the Aggregate Outstandings
exceed the Aggregate Facility Limit. CDF’s decision to advance funds will not be
binding until the funds are actually advanced.


In addition, subject to the terms of the Agreement for Wholesale Financing, CDF
agrees to provide to Dealer an inventory floorplan credit facility of (i) except
during a Temporary Uplift Period, Two Hundred Fifty Million Dollars
($250,000,000.00), and (ii) during any Temporary Uplift Period, Three Hundred
Twenty Five Million Dollars ($325,000,000.00); provided, however, that at no
time will the Aggregate Outstandings exceed the Aggregate Facility Limit.  CDF’s
decision to advance funds will not be binding until the funds are actually
advanced.


If, at any time, the Aggregate Accounts Receivable Outstandings exceed the
Accounts Receivable Facility Limit, Dealer will immediately pay to CDF an amount
not less than the difference between (i) Aggregate Accounts Receivable
Outstandings and (ii) the Accounts Receivable Facility Limit.  If, at any time,
the Aggregate Outstandings exceed the Aggregate Facility Limit, Dealer will
immediately pay to CDF an amount not less than the difference between (i)
Aggregate Outstandings and (ii) the Aggregate Facility Limit.”


2. The third paragraph of Section 3.2 of the Agreement is hereby deleted in tis
entirety and replaced with the following:


“The term Inventory Value is defined herein to mean the sum of (i) one hundred
percent (100%) of the total aggregate wholesale invoice price, as calculated by
Dealer’s accounting system using average cost method, of all of Dealer’s
inventory financed by CDF under the AWF that is unsold and in Dealer’s
possession and control as of the date of the Inventory Report and to the extent
such inventory (a) is subject to a repurchase agreement between the vendor of
such inventory and CDF and (b) is subject to a first priority, fully perfected
security interest in favor of CDF; excluding therefrom (x) all inventory drop
shipped from Dealer’s vendors directly to Dealer’s customers; and (y) all
inventory in Dealer’s possession that is subject to returned merchandise
authorizations issued by Dealer’s vendors; and (ii) forty five percent (45%) of
the total aggregate wholesale invoice price, as calculated by Dealer’s
accounting system using average cost method, of all other Dealer’s inventory in
Dealer’s possession and control as of the date of the Inventory Report and to
the extent such inventory is subject to a first priority, fully perfected
security interest in favor of CDF; excluding therefrom (a) all inventory drop
shipped from Dealer’s vendors directly to Dealer’s customers; (b) all inventory
in Dealer’s possession that is subject to returned merchandise authorizations
issued by Dealer’s vendors and (c) all inventory that has been owned by Dealer
for more than one hundred twenty (120) days from the invoice date; provided that
the aggregate value of all inventory under this clause (ii) included in
Inventory Value shall not exceed twenty percent (20%) of the total Available
Credit in effect from time to time.”



--------------------------------------------------------------------------------

3. Section 3.13 of the Agreement is hereby deleted in its entirety and replaced
with the following:


“3.13  Unused Line Fee.  If, at any time, the Average Loan Balance (as defined
below) for any calendar month is less than fifty percent (50%) of the Accounts
Receivable Facility then Dealer agrees to pay CDF an unused line fee in an
amount equal to 0.0208% per month (0.25% annualized) of the positive difference
(if any) between (a) Thirty Million Dollars ($30,000,000) minus (b) the Average
Loan Balance for such month.  The “Average Loan Balance” is equal to (1) the sum
of the Daily Loan Balance (as defined below) during a billing period divided by
(2) the actual number of days in such billing period.  The “Daily Loan Balance”
is equal to the amount of the outstanding principal debt which Dealer owes to
CDF on the Accounts Receivable Facility at the end of each day (including the
amount of all Electronic Transfers authorized) after CDF has credited the
payments which it has received on the Accounts Receivable Facility.  The Daily
Loan Balance shall not be subject to Section 3.8 of this Agreement.  Such unused
line fee shall be payable monthly in arrears and due pursuant to the monthly
billing statement. Once received by CDF, an unused line fee shall not be
refundable by CDF for any reason.”


4. Schedule A to the Agreement is hereby deleted in its entirety and replaced
with Schedule A attached hereto.


5. Each Dealer hereby ratifies and confirms the Agreement, as amended hereby,
and each Other Agreement executed by such Dealer in all respects.


6. Each Dealer hereby unconditionally releases, acquits, waives, and forever
discharges CDF and its successors, assigns, directors, officers, agents,
employees, representatives and attorneys from any and all liabilities, claims,
causes of action or defenses, if any, and for any action taken or failure to
take action, existing at any time prior to the execution of this Amendment.


7. This Amendment shall be binding upon, inure to the benefit of and be
enforceable by the parties hereto and their participants, successors and
assigns.


8. This Amendment may be executed in any number of counterparts, each of which
counterparts, once they are executed and delivered, shall be deemed to be an
original and all of which counterparts, taken together, shall constitute but one
and the same agreement. This Amendment may be executed by any party to this
Amendment by original signature, facsimile and/or electronic signature.


[Remainder of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Dealer and CDF have executed this Amendment as of the date
first set forth hereinabove.





 
“DEALER”
           
EPLUS TECHNOLOGY, INC.
               
By:
/s/ Elaine D. Marion
     
Print Name:
Elaine D. Marion
     
Title:
Chief Financial Officer
         
EPLUS TECHNOLOGY SERVICES, INC.
               
By:
/s/ Elaine D. Marion
     
Print Name:
Elaine D. Marion
     
Title:
Chief Financial Officer
         
“CDF”
           
WELLS FARGO COMMERCIAL DISTRIBUTION FINANCE, LLC
               
By:
/s/ Jack F. Morrone
     
Print Name:
Jack F. Morrone
     
Title:
Duly Authorized Signatory






--------------------------------------------------------------------------------

Schedule A


Ineligible Accounts. CDF will have the sole right to determine eligibility of
Accounts and, without limiting CDF’s discretion in that regard, the following
Accounts will be deemed ineligible: (a) Accounts created from the sale of goods
and services on non-standard terms and/or that allow for payment to be made more
than ninety (90) days from the date of sale; (b) (1) Accounts that allow for
payment to be made sixty (60) days or less from the date of sale that are unpaid
more than ninety (90) days from date of invoice and (2) Accounts that allow for
payment to made more than sixty (60) days but not more than ninety (90) days
from the date of sale, Government Accounts and Accounts owing from Verizon
Communications Inc., Building Infrastructure Group, Columbia University, MJG
Nursing Home and New York Presbyterian that are unpaid more than one hundred and
twenty (120) days from the date of invoice; (c) (1) Accounts of any obligor of
the type described in (b)(1), above, if fifty percent (50%) or more of the
outstanding balance of such Accounts are unpaid for more than ninety (90) days
from the date of invoice and (2) Accounts of any obligor of the type described
in (b)(2), above, if fifty percent (50%) or more of the aggregate outstanding
balance of such Accounts are unpaid for more than one hundred twenty (120) days
from the date of invoice; (d) Accounts for which the obligor is an officer,
director, shareholder, partner, member, owner, employee, agent, parent,
subsidiary, affiliate of, or is related to Dealer or has common shareholders,
officers, directors, owners, partners or members; (e) notwithstanding anything
to the contrary set forth in subsection (d), but without limiting CDF's
discretion to determine the eligibility of Accounts, Accounts which arise from
the sale of goods ordered by ePlus Group, Inc., in its capacity as agent on
behalf of its customers, will be eligible from the date of the invoice to ePlus
Group, Inc. generated as a result of such order ("Invoice"), until the earlier
to occur of (i) the date of execution of a lease agreement between ePlus Group,
Inc. and a lessee covering such goods or (ii) thirty (30) days from the date of
the Invoice (each, an "lntercompany Lease Receivable"), to the extent that CDF
has a first priority, fully perfected security interest therein; (f) consignment
sales; (g) Accounts for which the payment is or may be conditional; (h) Accounts
for which the obligor is not a commercial or institutional entity or is not a
resident of the United States or Canada; (i) Accounts with respect to which any
warranty or representation provided in Subsection 3.4 is not true and correct;
(j) Accounts in which Dealer knows, or has information to cause Dealer to
reasonably believe such Accounts represent goods or services purchased for a
personal, family or household purpose; (k) Accounts which represent goods used
for demonstration purposes or loaned by the Dealer to another party; (I)
Accounts which are progress payment, barter, or contra accounts; and (m) any and
all other Accounts which CDF deems to be ineligible. If CDF determines that any
Account is or becomes an ineligible Account, immediately upon notice thereof
from CDF, Dealer will pay to CDF an amount equal to the monies loaned by CDF for
such ineligible Account.





--------------------------------------------------------------------------------